internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ -------------- ------------------------------------------------------------ ------------------ ----------------------------------------------- ----------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-106025-18 date august legend taxpayer ------------------------------------------------------------- -------------------------------------------------------------------------------- trust advisor manager accounting firm state date date date date date date date --------------- ----------------- ------------------------------------------- ----------------- -------------- --------------------------- ----------------------- ---------------------------- ---------------------------- ------------------------ ------------------------ ------------------------ plr-106025-18 date year a b dear ---------------- -------------------- ------- -- -- this responds to a letter dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_853 of the internal_revenue_code code and sec_1_853-1 of the income_tax regulations regulations for the taxable_year ended on june year facts taxpayer is registered as a diversified open-end management investment_company under the investment_company act of as amended and has elected to be taxed as a regulated_investment_company ric under part i of subchapter_m of the code taxpayer uses an accrual_method of accounting for u s federal_income_tax purposes and its taxable_year is a fiscal_year ending on june taxpayer is one of a series of investment portfolios comprising trust a state trust that was established on date taxpayer commenced operations on date advisor serves as the investment_advisor to a of the b investment funds comprising trust including taxpayer in its role as investment_advisor advisor manages the investment and reinvestment of taxpayer’s assets and is accountable for the administration of taxpayer’s affairs taxpayer has one type of investment that requires an election as part of its form 1120-ric u s federal_income_tax return for regulated_investment_companies taxpayer has direct and indirect investments in foreign countries for which foreign taxes must be paid on income derived from such investments as such taxpayer may make an election under sec_853 to pass through any foreign tax_credits earned by taxpayer on to its shareholders since it was established taxpayer has been taxed as a corporation for u s federal_income_tax purposes for many years advisor has engaged manager to manage a number of investment funds including taxpayer manager’s management responsibilities include managing taxpayer’s tax matters including all tax_return preparation work on date manager engaged accounting firm to assist with the tax preparation work formerly plr-106025-18 performed by manager including the preparation of taxpayer’s form 1120-ric for the taxable_year ended on june year year form 1120-ric and all relevant forms statements and elections in all taxable years prior to the taxable_year ended on june year taxpayer has consistently and timely made the election that is the subject of the ruling_request as part of taxpayer’s year form 1120-ric taxpayer intended to make an election under sec_853 the election under sec_853 would allow taxpayer to pass through any foreign tax_credits earned by taxpayer on to its shareholders under sec_1_853-4 the election must be made in a statement with supporting information included on or with form_1118 foreign tax credit-corporations and must be made not later than the time prescribed for filing the return including extensions thereof accounting firm was required to prepare and submit form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns on behalf of taxpayer for the taxable_year ended on june year year form section a of the surface transportation and veterans health care choice improvement act of p l the act made certain amendments to the code that modified tax_return due dates for certain taxpayers section a a of the act provides in general that except as provided in section a b of the act the amendments made by section a of the act apply to returns for taxable years beginning after date section a b of the act provides a special rule for c corporations with fiscal years ending on june under this special rule the amendments made by section a of the act to tax_return due dates apply to returns for taxable years beginning after december accordingly the amendments made by section a of the act did not modify the due_date for taxpayer’s year form 1120-ric see section a b of the act during the tax_return planning and preparation phases related to taxpayer’s year form 1120-ric neither manager nor accounting firm identified that taxpayer’s taxable_year end fell under the special rule provided by section a b of the act and that the tax_return due_date for taxpayer’s year form 1120-ric had not changed two main factors contributed to this oversight first because this was the first year that accounting firm was engaged by manager accounting firm and manager were still working out an effective communication system to ensure that all filing obligations were being met on previous projects with filing deadlines manager and accounting firm worked together to prepare a production calendar to ensure filing deadlines were met no production calendar was prepared that involved taxpayer’s year form_7004 due on date because both manager and accounting firm believed that taxpayer’s year form_7004 was due on date second accounting firm’s manager who was responsible for taxpayer’s year form 1120-ric was in the process of transitioning away from accounting firm in order to pursue other opportunities accounting firm’s manager’s last day at accounting firm was shortly after the date due_date for plr-106025-18 taxpayer’s year form_7004 as such accounting firm’s manager’s attention was not focused on the impact of the amendments made to the code by section a of the act and the impact of these amendments if any on the tax_return due_date for taxpayer’s year form 1120-ric on date during manager’s review of forms for its managed entities manager discovered that the correct due_date for filing taxpayer’s year form_7004 was date also on date manager advised accounting firm and taxpayer that taxpayer’s year form_7004 was due on date accounting firm subsequently filed taxpayer’s year form_7004 on date the difficulties described above surrounding the communication between both manager and accounting firm resulted in the late filing of taxpayer’s year form_7004 because taxpayer’s year form_7004 was not timely filed taxpayer cannot make a timely election under sec_853 absent the requested relief taxpayer represents that it submitted its request for relief promptly and as soon as practicable after learning of the untimely filing of the year form_7004 to be timely taxpayer should have filed the election under sec_853 by date or if taxpayer had timely filed the year form_7004 taxpayer should have filed the election by date the extended due_date for taxpayer’s year form 1120-ric taxpayer represents that taxpayer’s year form 1120-ric was filed on or about date and contained an election under sec_853 and that taxpayer’s year form ric was not timely because of the failure_to_file taxpayer’s year form_7004 timely taxpayer makes the following additional representations in connection with its request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer having a lower u s federal tax_liability in the aggregate for all years to which the election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits the regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election plr-106025-18 taxpayer is not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to taxpayer the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had the election been timely filed in addition affidavits on behalf of taxpayer manager and accounting firm have been provided as required by sec_301_9100-3 and law and analysis sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consist of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect the application of sec_853 for the taxable_year with respect to certain taxes paid_by the ric during the taxable_year to foreign countries and possessions of the united_states sec_853 provides that the effect of the election is to deny an electing ric any deduction under sec_164 or any credit under sec_901 for these taxes the electing ric is allowed an addition to its dividends_paid deduction for the taxable_year for the amount of these taxes sec_853 further describes the effect of the election by providing that each shareholder of the ric shall include in gross_income and treat as paid_by him his proportionate share of these taxes each shareholder shall treat as gross_income from sources within the respective foreign countries and possessions of the united_states the sum of his proportionate share of these taxes and the portion of any dividend paid_by the ric which represents income derived from sources within foreign countries and possessions of the united_states sec_853 provides that the amount to be treated by the shareholder as his proportionate share of taxes paid to any foreign_country or possession_of_the_united_states and gross_income derived from sources within any foreign_country or possession_of_the_united_states shall not exceed the amounts so reported by the ric in a written_statement furnished to the shareholder sec_1_853-4 and b provide that an election under sec_853 must be made not later than the time prescribed for filing the return including extensions thereof and is irrevocable with respect to the dividend or portion thereof and the foreign taxes paid with respect thereto to which the election applies sec_1_853-4 requires that certain information pertinent to the election including among other things the date form and contents of its notice to its shareholders shall accompany the ric’ s timely filed federal_income_tax return for the taxable_year on or with a modified form_1118 foreign tax credit-corporations plr-106025-18 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section plr-106025-18 conclusion based upon the information submitted and representations made we conclude that taxpayer has shown good cause for granting a reasonable extension of time to make the election under sec_853 for the taxable_year ended on june year accordingly taxpayer’s year form 1120-ric which was filed on or about date and contained an election under sec_853 is treated as timely filed for purposes of making that election this ruling is limited to the timeliness of the filing of the election in sec_853 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a ric under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transactions described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ robert a martin senior technician reviewer office of associate chief_counsel financial institutions products enclosure a copy of this letter cc
